         Case 1:17-cv-08593-JPO Document 111 Filed 07/29/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 KENYA THOMAS and TYANA MILLER,
                     Plaintiffs,
                                                                 17-CV-8593 (JPO)
                      -v-
                                                                      ORDER
 CITY OF NEW YORK, et al.,
                         Defendants.


J. PAUL OETKEN, District Judge:

       A conference was held in this case on July 29, 2021. This Order confirms the schedule

set during that conference:

   •   The final pretrial conference will be held on August 3, 2021, at 2:00 p.m., in Courtroom
       706 of the 40 Foley Square Courthouse.

   •   Jury selection will begin on August 24, 2021, at 9:30 a.m., in the Jury Assembly Room of
       the 500 Pearl Street Courthouse.



       SO ORDERED.

Dated: July 29, 2021
       New York, New York

                                            ____________________________________
                                                       J. PAUL OETKEN
                                                   United States District Judge
